Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 1 of 14 PAGEID #: 106908




                        In The United States District Court
                            Southern District of Ohio

                                               Case No. 2:11-cv-1016

      In re: Ohio Execution Protocol Judge Edmund Sargus, Jr.
      Litigation,
                                     Magistrate Judge Michael Merz



           Motion to Quash Subpoena Issued to Interested Party
                      Ohio State Board of Pharmacy

      I.      Introduction

              The State of Ohio Board of Pharmacy (“the Board”) has received a

      subpoena issued by Plaintiff Cleveland Jackson demanding copious amounts

      of documents and demanding a deposition (presumably under Civ. R.

      30(B)(6), although that provision is never cited).

              The Board has already provided substantial documents to Plaintiff as a

      professional courtesy. As the Board had promised in its earlier filing, the

      Board provided “electronic lists of all resident and non-resident persons and

      entities currently licensed as a distributor of dangerous drugs by the OSBP . .

      . [in an] Excel spreadsheet.” Request for Documents #2. The Board also

      provided a list of all pharmacies that have reported that they engage in

      compounding sterile controlled substances. Request for Documents #3.

              The subpoena is essentially asking about two subject areas:         (1)

      licensing of terminal distributors of dangerous drugs (TDDD) and sterile

      compounding and (2) the Board’s efforts to police against diversion of drugs.
                                                 1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 2 of 14 PAGEID #: 106909



            Before going on, the Board must emphasize that its understanding of

      this litigation is necessarily limited. The subpoena in this case is the 2,198th

      document filed in the case.      The cumulative page count is already above

      100,000. But even with this caveat, the Board is perplexed why it is being

      drawn into this litigation, especially asking about how it handles

      investigations of opioids and benzodiazepines.

            With this caveat, the Board asks that the Court quash the subpoena

      issued because the requests for documents are unduly burdensome, unlikely

      to lead to the discovery of admissible evidence and are requesting information

      confidential under state and federal law. The Board asks that the Court

      quash the subpoena for testimony regarding TDDD applications because the

      issues are legal, not factual.    The Court should quash the subpoena for

      testimony regarding diversion compliance because the testimony is unlikely

      to lead to the discovery of admissible evidence and because the topic areas

      are poorly defined.

      II.   Compliance With Local Rule 37.1.

            Under Local Rule 37.1, this Court precludes an entity from filing a

      motion to quash until “counsel have first exhausted among themselves all

      extrajudicial means for resolving the differences.”   The Board submits that

      this requirement has either been met or is inapplicable under these

      circumstances.




                                                2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 3 of 14 PAGEID #: 106910



             The Board (a non-party) has been given a remarkably short time frame

      to respond to a subpoena. The subpoena was served after business hours on

      April 29th.    On April 30, this Court gave the Board a deadline of only 4

      business days to file any motions to quash.

             In addition, it appears that Plaintiff is unwilling to remove any

      requests from the subpoena. At the April 30th status conference, counsel for

      the Board raised many concerns about the subpoena. That would have been

      the opportunity for counsel for the Plaintiff to indicate whether the subpoena

      could be narrowed, clarified or adjusted to meet the Board’s concerns.

      Instead, counsel for Plaintiff stayed silent, suggesting that Plaintiff will not

      agree to any compromise. (If that’s not the case, counsel for the Board is

      willing and able to discuss potential compromises.)

             Counsel for Plaintiff has not reached out since the status conference to

      address any of the concerns that the Board raised. Under the extraordinary

      circumstances placed upon a non-party with no vested interest in the

      outcome of this case, the Board submits that Local Rule 37.1 is either

      inapplicable or has been satisfied.

      III.   TDDD and Sterile Compounding

             The Board has already provided the key documentation that it has

      available.    It has provided a list of all TDDDs1 licensed by the Board.        The



             1 A TDDD is not synonymous with pharmacies. All licensed pharmacies must hold a
      TDDD license, but also includes many entities that dispense medications such as
      veterinarians, physicians and hospitals.

                                                   3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 4 of 14 PAGEID #: 106911



      list identifies which TDDD has reported that it performs compounding. The

      Board has also provided a list of all entities licensed as wholesale distributors

      of dangerous drugs (WDDD) (i.e. entities that sell to TDDDs).

            The Board cannot provide a comprehensive list of individual

      pharmacists who perform compounding because the “practice of pharmacy” in

      Ohio includes “compounding drugs.” R.C. 4729.01(B)(3). The Board does not

      require pharmacists to report this information to the Board nor does

      compounding require a separate license to perform. This would be akin to

      asking the Ohio Supreme Court for a list of all attorneys licensed in Ohio who

      prepare wills.   Anyone who is a lawyer can prepare a will, but the Ohio

      Supreme Court does not keep track of who actually does. The Board is in the

      exact same situation in regards to identifying individuals those who are

      performing compounding. (As noted above, that isn’t the case for pharmacies,

      and the Board has provided relevant information as self-reported by

      applicants).

            This should resolve any issues regarding document production

      required about this subject. To the extent that Plaintiff wishes to have more

      documents from the Board regarding TDDDs and compounding, the Court

      should quash those requests.

            The Board specifically opposes the request for a deposition under Civ.

      R. 30(b)(6) regarding these areas because the issues are really legal in nature

      rather than factual.   It is the Board’s understanding that there is question



                                                 4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 5 of 14 PAGEID #: 106912



      about how easy it would be for an out-of-state entity to obtain a license as a

      TDDD or WDDD.

            Plaintiff has the information that it needs to answer that question. In

      addition to providing the Excel spreadsheets requested, the Board provided

      copies of all relevant application forms (something not specifically requested

      but provided as a professional courtesy).

            The rest of the issues are going to be legal.            The standards for

      obtaining a TDDD are identified in R.C. 4729.54 and 4729.55 and Ohio Adm.

      Code 4729-9, 4729:5-2-02(B) or Ohio Adm. Code 4729:5-8 (for a non-resident

      TDDD). The standards for obtaining a license to operate a WDDD are found

      in R.C. 4729.52 and 4729.53 and Ohio Adm. Code 4729:6-2-02.

            If an entity applies and meets all requirements, it is entitled as a

      matter of law to receive a TDDD or a WDDD license.        If the Board believes

      that an entity might not be eligible for a TDDD or a WDDD, it must provide

      that applicant with an opportunity for a hearing under R.C. Chapter 119.

            Because the issues that Plaintiff wishes to address can be answered by

      reading a handful of provisions, there is simply no reason to hold a Civ. R.

      60(B)(3) deposition to delve any further into the licensing subject area.

      IV.   Diversion Controls Of Controlled Substances

            A.     Request for Documents

            Plaintiff   has   ordered   the   Board   to   provide    “all   documents,

      communications, or other materials relating to the above-listed Deposition


                                                  5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 6 of 14 PAGEID #: 106913



      Topics.”   And what does Plaintiff want? “[A]ny investigation by the OSBP of

      a dangerous drug distributor” of any drug “that Ohio has used or could use to

      carry out a human execution by lethal injection.”      Plaintiffs define that

      broadly to include any opioid or benzodiazepine.     The time frame? Over

      eight years.

            Plaintiff also wants a comprehensive list of “reports of suspicious

      orders” submitted by drug distributors but also wants any “zero reports.” (A

      zero report is submitted “if no suspicious orders have been identified by the

      distributor in a calendar month.” Ohio Adm. Code 4729:6-3-05.)

            Request is Overbroad and Unduly Burdensome.

            It is hard to overstate how overbroad and unduly burdensome this

      request is. The Board investigates thousands of cases per year for diversion

      that may be taking place at a “dangerous drug distributor.”        Plaintiffs’

      request means that it is seeking information that includes TDDDs and

      WDDDs.         TDDDs are broadly defined. An entity will be a TDDD if it is

      “engaged in the sale of dangerous drugs at retail . . . who has possession,

      custody, or control of dangerous drugs for any purpose other than for that

      person's own use and consumption.”        R.C. 4729.01(Q).    The definition

      includes a non-comprehensive list: “pharmacies, hospitals, nursing homes,

      and laboratories and all other persons who procure dangerous drugs for sale

      or other distribution by or under the supervision of a pharmacist, licensed




                                                6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 7 of 14 PAGEID #: 106914



      health professional authorized to prescribe drugs, or other person authorized

      by the state board of pharmacy.” R.C. 4729.01(Q).

            If read literally, the Board would have to comb through every

      investigation that it has had in the last 8 years to see if the matter involves a

      potential diversion of opioids or benzodiazepines from a pharmacy, hospital

      nursing home or other TDDD.         The Board would also have to review the

      investigative documents to determine whether it would contain any patient

      information. For instance, if a pharmacy technician steals pills by “shorting”

      a pill bottle, the Board would have to redact out any patient identifying

      information from the investigative file.

            In reviewing a claim that a document request is unduly burdensome,

      this Court should consider the “the breadth of the document request, the time

      period covered by it, the particularity with which the documents are

      described and the burden imposed." Am. Elec. Power Co. v. United States,

      191 F.R.D. 132, 136 (S.D.Ohio 1999) (citations and quotation omitted).

      “[T]he status of a person as a non-party is a factor that weighs against

      disclosure.” Id. (citations omitted).

            In this case, every one of those factors weighs against Plaintiff. The

      breadth is overwhelming, the time frame is nearly a decade and there is

      virtually no particularity in how the documents are described. Throw in the

      fact that the Board is a non-party and the answer is clear.         Even if the




                                                 7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 8 of 14 PAGEID #: 106915



      requests were more narrowly tailored, Plaintiff has to show that there is a

      reasonable likelihood to discover admissible evidence.

            As noted above, it is difficult at best to keep up with all the twists and

      turns of this litigation. But with that caveat, the Board is at a loss to see how

      documents about drug diversion will lead to admissible evidence about

      whether Ohio’s method of execution is unconstitutional under the Eighth

      Amendment.

            The Board’s position is that the Ohio Department of Rehabilitation and

      Corrections (“DRC”) may obtain and use controlled substances during lethal

      injections because the General Assembly has authorized the use of controlled

      substances in lethal injection pursuant to R.C. 2949.21, R.C. 2949.22, R.C.

      2949.221 and R.C. 2949.24.

            If DRC uses drugs lawfully purchased from a licensed TDDD to carry

      out an execution then, as a matter of Ohio law, there has been no diversion.

      If an employee of DRC steals one or more of the medications from DRC

      (which appears to be Plaintiff’s concern), then by definition it will not be used

      in an execution.

            This Court should quash the request for documents about the Board’s

      investigations and reports received from drug distributors.

            Insufficient Time To Respond

            Plaintiff has asked for untold numbers of documents and given

      thirteen business days to provide them. The reality is that the Board would



                                                 8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 9 of 14 PAGEID #: 106916



      have to hire an outside contractor to perform this review and would struggle

      to produce this volume of information even in a year.2

             Even if this Court orders the Board to produce documents, it is going to

      need to set an extensive time frame for the Board to provide them.

             Investigative Materials Are Confidential

             Under     Ohio     law,   investigative       materials   that    it    obtains   are

      confidential.    R.C. 4729.23.       The Board acknowledges that federal courts

      apply federal privilege law in determining whether Evid. R. 501 bars

      disclosure of information.         But the fact that the General Assembly has

      designated investigative materials to be confidential should weigh in favor of

      this Court’s discretionary determinations whether the requests are unduly

      burdensome.

             Materials From The OARRS Database Are Confidential

             The reports from drug distributors that Plaintiff request are filed into

      an OARRS database pursuant to Ohio Adm. Code 4729:8-3-01(C) and (D).

      Records contained within the OARRS database are subject to both state law

      confidentiality and several federally recognized privileges.                  Even if those

      provisions were inapplicable, however, this Court should deem information

      contained within the OARRS database to be privileged because of the strong

      federal and state interest in the confidentiality of those records.



             2 If extensive document discovery is required, then the Board asks that the Federal
      Public Defender be required to bear the costs of paying for the outside contractor to perform
      this document production.

                                                       9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 10 of 14 PAGEID #: 106917



            OARRS was created with a federal grant from the National All

      Schedules Prescription Electronic Reporting (“NASPER”) Act of 2005.          42

      U.S.C. §280g-3. In providing this grant money, Congress required states to

      protect the records from improper access or disclosure. Ohio has done so. See

      R.C. 4729.80 and 4729.99(J).     The confidentiality and security of data is

      central to the operation of all prescription drug monitoring programs

      (“PDMP” or “PMP”).

            The OARRS database itself is protected by R.C. 4729.80. Information

      in OARRS and records of requests for access to that information are

      confidential and not subject to release. R.C. 4729.80(C). Further, even when

      information has been lawfully obtained from the database, that information

      may not be further disclosed or used except in very, very narrow

      circumstances. See R.C. 4729.86. OARRS records are explicitly prohibited by

      state law from being used in any civil or administrative proceedings. R. C.

      4729.86(B). To the extent that OARRS reports have been generated as parts

      of investigations by various state licensing agencies, those reports are also

      deemed confidential by law. See, e.g., R.C. 4723.28(I); 4729.23; 4731.22(F)(5).

            The confidentiality of OARRS data is not simply a creature of state

      law, but rather the State’s expression of a strong federal preference for the

      confidentiality of PDMP data. Ohio’s confidentiality laws were adopted as a

      condition for federal funding, and should be treated by this Court as enjoying

      federal support. See South Dakota v. Dole, 483 U.S. 203, 206 (1987). From



                                               10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 11 of 14 PAGEID #: 106918



      the very beginning, the need to protect the security of the information to be

      contained in a state PDMP database was well-understood.          Indeed, the

      Supreme Court in Whalen devoted an entire paragraph to explaining the

      security precautions taken by the State of New York in connection with its

      PDMP. See Whalen, 429 U.S. at 593-94, 601. When the federal government

      decided that it was in the national interest to encourage the development of

      state PDMPs, security of the information contained therein was an important

      element of those efforts. When Ohio applied for NASPER funding, the law

      required Ohio to pass statutes that specified not only what information

      should be contained within a state PDMP database, but also that use and

      disclosure of that information should be limited to approved individuals for

      proper purposes.   See Pub. L. No. 109-60 Sec. 399O(f), (g).     Specifically,

      NASPER required that states seeking funding develop a statutory scheme

      authorizing release of PDMP database information to:           1) healthcare

      practitioners “for the purpose of providing medical or pharmaceutical

      treatment or evaluating the need for such treatment to a bona fide current

      patient;” 2) law enforcement personnel only when “related to an individual

      investigation or proceeding involving the unlawful diversion or misuse of a

      schedule II, III, or IV substance, and such information will further the

      purpose of the investigation or assist in the proceeding;” 3) another state

      PDMP; 4) agents of certain specified federal agencies who certify “that the

      requested information is necessary for research to be conducted by such



                                              11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 12 of 14 PAGEID #: 106919



      department, program, or administration, respectively, and the intended

      purpose of the research is related to a function committed to such department,

      program, or administration by law that is not investigative in nature;” 5) state

      agents charged with the implementation of the PDMP database. See Pub. L.

      No. 109-60 Sec. 399O(f) (emphasis added). NASPER continues to require

      that materials be kept confidential. States seeking funding from HHS must

      enact legislation imposing penalties for the unauthorized use and disclosure

      of information retained within a PDMP. See 42 U.S.C. §280g-3(a)(2)(A).

             Consistent with the requirements set by NASPER3, the Ohio General

      Assembly enacted R.C. 4729.80 to restrict access to the database and

      information derived therefrom to certain specified classes of individuals. At

      present, OARRS access is granted to: 1) healthcare practitioners;4 2) law

      enforcement and Court personnel;5 another state PDMP;6 3) other state

      agencies required to use prescription data to carry out their designated

      functions;7 4) an individual seeking their own records;8 5) peer review

      committees.9 And, as previously noted, improper access to, or distribution of,

      OARRS data is a crime. As the state law confidentiality provisions applicable

      to OARRS are mere reflections of the federal prerogative to preserve the


              3 The provisions of R.C. 4729.80 track the requirements to receive initial grants

      found in NASPER. See Pub. L. 109-60 Sec. 399O(F).
             4
               R.C.   4729.80(A)(5), (6), (12), (21); (B)(1), (2).
             5
               R.C.   4729.80(A)(1), (2), (3), (4), (16), (17)
             6
               R.C.   4729.80(A)(14).
             7
               R.C.   4729.80(A)(8), (9), (10), (11).
             8
               R.C.   4729.80(A)(7), (19).
             9
               R.C.   4729.80(A)(21).
                                                        12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 13 of 14 PAGEID #: 106920



      confidentiality of state PDMPs, this Court should find that Plaintiff cannot

      obtain the reports that drug distributors have submitted to OARRS.

            B.      Deposition

            The Court should grant the motion to quash the subpoena for

      depositions on the diversion issues because, as discussed above, there is no

      reasonable likelihood of discovering admissible information.

            Aside from that issue, Plaintiffs’ topics for diversion are too broad and

      amorphous for an effective Civ. R. 30(b)(6) deposition. Does Plaintiff want to

      know about results of specific investigations? About the investigative process

      in general?   Why specific individuals were disciplined or not disciplined?

      The Board cannot tell and certainly will not be able to have a witness

      prepared to testify about every permeation of the issues listed in the

      subpoena by May 16th. Keep in mind that a Civ. R. 30(b)(6) deposition is not

      just about an individual’s knowledge, beliefs, or understanding.      Whoever

      testifies as a Civ. R. 30(b)(6) witness will be speaking for the Board as an

      entity. It is not fair to the Board to submit a Civ. R. 30(b)(6) request that is

      so poorly focused.

            This Court should quash the subpoena requiring the Board to submit a

      witness for deposition about topics involving diversion.




                                                13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2203 Filed: 05/06/19 Page: 14 of 14 PAGEID #: 106921



                                           Respectfully submitted,

                                           DAVE YOST
                                           Ohio Attorney General

                                           /s/ Henry G. Appel
                                           HENRY G. APPEL (0068479)
                                           Principal Assistant Attorney General
                                           30 East Broad Street, 26th Floor
                                           Columbus, Ohio 43215
                                           (614) 466-1502; (866) 441-4738 (fax)
                                           henry.appel@ohioattorneygeneral.gov

                                           Counsel for Interested Party State of
                                           Ohio Board of Pharmacy


                                 Certificate of Service
            A copy of the foregoing was served on all counsel by operation of this

      Court’s electronic filing system.


                                           /s/ Henry G. Appel
                                           HENRY G. APPEL (0068479)
                                           Principal Assistant Attorney General




                                             14
